Walton, J.
When a contract to work in a grist mill, at eight shillings per day, to be paid weekly, is silent as to the length of time that shall constitute a day’s work, the rule established by the statutes of this State that “in all contracts for labor, ten hours of actual labor shall be a legal day’s work, unless the contract stipulates for a longer time,” is applicable. R. S., c. 82, § 36. And if *528tlie laborer works nights, after his legal day’s work is done, at the request of his employer, and for his benefit, the law implies a promise on his part to pay for such labor. Acceptance of pay for the day labor will be no bar to a recovery for the night labor. It is true that the above rule is not applicable to “monthly labor,” nor to “agricultural employments.” But in our judgment, work in a grist mill, at eight shillings-per day, to be paid weekly, is not monthly labor, nor agricultural employment.
Such, in effect, was the ruling in this case. We think the ruling Avas correct. Exceptions overruled.
Appleton, C. J., Dickerson, Barroavs, Danforth and Yirgin, JJ., concurred.